Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A drive system for an aircraft, the system comprising: 
an electrical generator; and 
an internal combustion engine with a gas expansion turbine; 
wherein the generator includes a rotor rotating on a rotor shaft; 
the gas expansion turbine rotates on a turbine shaft; 
the rotor shaft and the turbine shaft are coupled to transmit torque such that the internal combustion engine can deliver mechanical energy to the generator; and 
a supply air stream impinges at least one component of the generator.
4. (Currently Amended) The drive system as claimed in claim 1, wherein the at least one component comprises the rotor or a stator of the electrical generator.
Reasons for Allowance
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious the combination of limitations recited in claim 1; particularly, the specific arrangement of elements between the generator and engine, where the shafts are coupled together to transmit torque to the generator from the engine, how the air stream impinges a component of the generator, etc. The amendment to claim 1 further clarifies that the shafts are coupled and not merely comprise the capability to the coupled; since it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform and does not constitute a limitation in any patentable sense; and is an essential limitation to the allowability of claim 1, etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644